[Cite as State v. Adkins, 2015-Ohio-4605.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      CLARK COUNTY

 STATE OF OHIO                                     :
                                                   :   Appellate Case No. 2014-CA-118
         Plaintiff-Appellee                        :
                                                   :   Trial Court Case No. 2014-CR-583
 v.                                                :
                                                   :   (Criminal Appeal from
 SARAH ADKINS                                      :    Common Pleas Court)
                                                   :
         Defendant-Appellant                       :
                                                   :

                                              ...........
                                             OPINION
                           Rendered on the 6th day of November, 2015.
                                              ...........

RYAN A. SAUNDERS, Atty. Reg. No. 0091678, Clark County Prosecutor’s Office, 50 East
Columbia Street, 4th Floor, Springfield, Ohio 45502
     Attorney for Plaintiff-Appellee

KRISTIN L. ARNOLD, Atty. Reg. No. 0088794, Arnold & Arnold, Ltd., 1502 Liberty Tower,
120 West Second Street, Dayton, Ohio 45402
     Attorney for Defendant-Appellant

                                             .............

FAIN, J.

        {¶ 1} Defendant-appellant Sarah Adkins appeals from her conviction for

Endangering Children following a guilty plea accompanied by a protestation of innocence,
                                                                                       -2-

made pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162

(1970). She contends that the conviction must be reversed because the trial court erred

by failing to suppress evidence.      She further contends that the trial court erred in

accepting her plea, because it failed to comply with the mandates of Crim.R. 11.

       {¶ 2} We conclude that the issues regarding Adkins’s suppression motion have not

been preserved for appeal. We further conclude that the trial court complied with the

requirements set forth in Crim.R. 11, as they pertain to an Alford plea. Accordingly, the

judgment of the trial court is Affirmed.



                               I.     The Course of Proceedings

       {¶ 3} In January 2014, Adkins’s three-week old infant was taken to the hospital,

where the child was diagnosed with thirteen acute rib fractures, bruising on the nose and

left eye, and a liver laceration. Following an investigation, Adkins was indicted, in case

number 14-CR-65, on one count of Felonious Assault, in violation of R.C. 2903.11(A)(1),

and one count of Child Endangering, in violation of R.C. 2919.22(A). Adkins moved to

suppress evidence. Her motion was overruled.

       {¶ 4} Thereafter, a plea agreement was reached wherein Adkins agreed to plead

guilty to Endangering Children in exchange for the dismissal of the Felonious Assault

charge. As a result of the agreement, a bill of information was filed under a new case

number, 14-CR-583, charging her with one count of Endangering Children, in violation of

R.C. 2919.22(B)(1). Adkins filed a waiver of prosecution by indictment, and tendered a

plea of guilty pursuant to Alford. The trial court dismissed case number 14-CR-65.

Adkins was sentenced to a prison term of four years.
                                                                                         -3-


       {¶ 5} Adkins appeals.



       II.    Any Error in the Trial Court’s Ruling on the Suppression Motion Has

                    Not Been Preserved for Appeal, Adkins Having Pled Guilty

       {¶ 6} Adkins’s First Assignment of Error states as follows:

              THE TRIAL COURT ERRED IN OVERRULING APPELLANT’S

       PRE-TRIAL MOTION TO SUPPRESS HER STATEMENTS MADE

       DURING A POLICE INTERROGATION.

       {¶ 7} A plea of guilty waives any errors by the trial court in failing to suppress

evidence. State v. Elliott, 86 Ohio App. 3d 792, 795, 621 N.E.2d 1272 (12th Dist. 1993).

An Alford plea is procedurally indistinguishable from a guilty plea and similarly waives any

alleged errors committed by the trial court in failing to suppress evidence. State v.

Mastice, 2d Dist. Montgomery No. 10154, 1987 WL 12631, * 1 (June 8, 1987), citing,

State v. Ruffin, 8th Dist. Cuyahoga No. 49032, 1985 WL 8980, * 2 (May 2, 1985). Thus,

any error related to the motion to suppress has been waived for appeal.

       {¶ 8} Additionally, Adkins has not been prejudiced by the suppression ruling, since

her conviction derives from her guilty plea, not from any evidence that was not

suppressed.

       {¶ 9} The First Assignment of Error is overruled.



                 III.   The Trial Court Conducted a Proper Plea Colloquy

       {¶ 10} Adkins asserts the following for her Second Assignment of Error:

              THE TRIAL COURT ERRED AS A MATTER OF LAW AND ABUSED
                                                                                         -4-


       ITS DISCRETION BY ACCEPTING APPELLANT’S GUILTY PLEA.

       {¶ 11} Adkins contends that the trial court did not properly conduct a Crim.R. 11

inquiry with regard to the acceptance of an Alford plea.

       {¶ 12} An Alford plea “permits a plea of guilty when the defendant nevertheless

denies a necessary foundation of criminal liability, either with respect to the truth of the

act or omission charged or the degree of culpability which the offense requires.” State v.

Gossard, 2d Dist. Montgomery No. 19494, 2003-Ohio-3770, at ¶ 7.              “An individual

accused of a crime may voluntarily, knowingly, and understandingly consent to the

imposition of a prison sentence even if he is unwilling or unable to admit his participation

in the acts constituting the crime.” Id., quoting Alford, 400 U.S., at 37.

       {¶ 13} When taking an Alford plea, a trial court must not only comply with the

dictates of Crim.R. 11, but must “determine that the defendant has made a rational

calculation to plead guilty notwithstanding his belief that he is innocent.” Gossard, ¶ 11.

“At a minimum, this requires an ‘inquiry of the defendant concerning his reasons for

deciding to plead guilty notwithstanding his protestations of innocence; it may require, in

addition, inquiry concerning the state's evidence in order to determine that the likelihood

of the defendant's being convicted of offenses of equal or greater magnitude than the

offenses to which he is pleading guilty is great enough to warrant an intelligent decision

to plead guilty.’ ” Id. “The essence of an Alford plea is that a Defendant's decision to

enter the plea against his protestations of factual innocence is clearly and unequivocally

supported by evidence that he exercised that calculus for the purpose of avoiding some

more onerous penalty that he risks by, instead, going to trial on the charges against him.”

Id. at ¶ 12.
                                                                                         -5-




       {¶ 14} } Adkins admits, and we conclude, that the trial court conducted a plea

colloquy in accordance with Crim.R. 11(C). She contends that the trial court did not take

the necessary additional step of ascertaining whether she was making a rational decision

to enter the plea rather than go to trial.

       {¶ 15} A review of the transcript reveals that Adkins was aware of the penalties for

the offenses charged in both cases. She was represented by counsel, with whom she

discussed her rights. The State set forth a summary of the offense, as well as the

evidence it would present at trial. The State noted that it would present the detective

who investigated the case, who would testify that Adkins admitted that she squeezed the

child. The State also had photographs of the bruising as well as the medical records

concerning the injuries. The State intended to present the testimony of doctors who

treated the infant prior to the injuries, as well as doctors who treated her thereafter.

Finally, the State had family members who would testify as to where, and in whose care,

the child was at the time the injuries occurred. Adkins affirmed that she believed, after

discussing the matter with counsel, that entering an Alford plea was in her best interest,

rather than going to trial on the original indictment.

       {¶ 16} The trial court found that the State had strong evidence indicating guilt, and

that there was a basis for entering the plea. The trial court further found that Adkins had

made a knowing, intelligent, and voluntary decision to enter the plea.         The record

supports the trial court’s finding.

       {¶ 17} The Second Assignment of Error is overruled.
                                                                                     -6-




                                     IV.    Conclusion

       {¶ 18} Both of Adkins’s assignments of error having been overruled, the judgment

of the trial court is Affirmed.

                                   .............



DONOVAN and WELBAUM, JJ., concur.




Copies mailed to:

Ryan A. Saunders
Kristin L. Arnold
Hon. Richard J. O’Neill